Citation Nr: 1538451	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for an acquired psychiatric disorder.

2. Whether new and material evidence has been received with respect to the claim of service connection for residuals of a right femur fracture.

3. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Providence, Rhode Island.  The RO in Providence retains jurisdiction.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.


FINDINGS OF FACT

1. The claims for service connection for a right leg and psychiatric disabilities were denied in a June 2007 determination by the RO; the Veteran appealed but withdrew his appeal.  New and material evidence was subsequently received for the psychiatric claim but not the right leg claim.

2. Current schizoaffective and delusional disorders began in service.


CONCLUSIONS OF LAW

1. The June 2007 RO denial of service connection for a right leg disability became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The June 2007 RO denial of service connection for an acquired psychiatric disorder became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The criteria for service connection for schizoaffective and delusional disorders have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June and July 2011, prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2011 letter also explained the basis for previous denials and necessary new and material evidence requirements for reopening the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  The claims file also includes Social Security Administration records.  VA provided prior examinations but is not required to provide a medical opinion for the right leg disability claim, because new and material evidence has not been provided.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in June 2007 denying the Veteran's claim of service connection for an acquired psychiatric disorder and a right leg disability.  The RO found that no new and material evidence had been received to reopen the claims.  In prior decisions in August 1976 and September 1993, the RO denied the claims for service connection finding no evidence of in-service incurrences relating to the current right leg and psychiatric disabilities.  Regarding the right femur, it was found in August 1976 that he had a preexisting condition that had not been aggravated by service.  The Veteran filed a timely notice of disagreement with the June 2007 denial but subsequently withdrew the appeals in a statement received on June 26, 2008.  As such, the appeal was withdrawn and never perfected to the Board.  Therefore, the June 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.204.

The evidence of record at the time of the June 2007 denial included statements from the Veteran, private treatment records, service records, VA examinations, and two private mental health opinions.  The evidence showed current mental health disorders and residual pain from a pre-service right femur fracture.  Service treatment records did not diagnose any mental health problems but showed that the Veteran could not complete training and was discharged because of problems with his right leg.  The right femur fracture was noted when the Veteran entered service.  Private and VA medical records showed that the Veteran continued to have right leg pain after service.      

Since the last final denial of service connection for a psychiatric disorder, the Veteran provided two positive opinions from private providers on a relationship to service.  VA also obtained an examination and opinion on any relationship between current mental health disabilities and service.  This evidence was not previously reviewed by agency decision makers and also addresses a possible nexus to service, the unestablished fact necessary to substantiate the claim.  As such, VA received new and material evidence regarding the psychiatric disorder, and the claim is reopened.  See 38 C.F.R. § 3.156(a).

Regarding the right leg claim, the evidence is either immaterial or duplicative of evidence previously considered by the RO.  Specifically, the Veteran's residual symptoms from his right leg injury were established at the time of the prior denials.  At the time of the prior denial and during the current appeal, the Veteran reported continuous pain symptoms and asserted that the right leg disability worsened while he was in service.  The material question and unestablished fact from the prior decisions is whether the pre-existing right leg disability was aggravated by service.  New treatment records received since the last denial do not provide any medical opinions on whether service aggravated the right leg injury and are, thus, immaterial.  The Veteran's assertions of aggravation are not new and were already considered by the RO.  As such, new and material evidence has not been received, because the evidence is duplicative of evidence already of record or does not address the fact necessary to substantiate the claim.  The Board has considered the evidence in light of the low threshold for finding new and material evidence, but the claim for service connection for a right leg disability cannot be reopened at this time.  See Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156.  

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  However, the November 2011 VA examiner found that the Veteran's mental health problems affected his memory.  Therefore, the Board finds his statements generally less credible than the accompanying medical evidence.

Based on a review of the record, the Board finds the criteria for service connection for schizoaffective and delusional disorders have been met.  See 38 C.F.R. § 3.303.

The evidence shows current mental health disabilities.  The November 2011 examiner diagnosed schizoaffective disorder, delusional disorder, body dysmorphic disorder, and anxiety disorder.  In an August 2011 letter, the Veteran's treating psychologist noted diagnoses of schizoaffective disorder, delusional disorder, major depressive disorder, body dysmorphic disorder, posttraumatic stress disorder (PTSD), and polysubstance dependence.  Finally, Dr. TR discussed schizoaffective disorder, body dysmorphic disorder, and polysubstance abuse in his April 2011 letter.  While April 2011 is slightly before the period on appeal, the Board finds this evidence probative of current disabilities.  See Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).

The evidence shows that the Veteran had multiple mental health diagnoses during the period on appeal and throughout the years of treatment.  The most consistent diagnoses appear to be schizoaffective and delusional disorders.  Further, the November 2011 examiner opined that body dysmorphic disorder and anxiety disorder were not related to service, because the symptoms did not appear until approximately 10 years prior to the examination, 24 years after service.  VA treatment records noted an acute episode of depressive disorder in 2008 but not a chronic diagnosis.  See VA treatment January 2010.  While the effects of substance abuse may be considered in certain circumstances, polysubstance abuse as a stand-alone disability is not compensable.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(d).  The diagnosis of PTSD was addressed in a separate Board decision.  Additionally, the VA examiner determined schizoaffective disorder to be the cause of the Veteran's most debilitating symptoms.  Therefore, the analysis will focus on schizoaffective and delusional disorders, as opposed to the other diagnoses.

The evidence shows that current schizoaffective and delusional disorders began in or were precipitated by service.  Service treatment records do not show any complaints of or treatment for mental health problems.  Psychoses, like schizoaffective disorder and delusional disorder, are considered chronic diseases and will be presumed to have begun in service if manifest to a degree of 10 percent disability within one year of discharge.  See 38 C.F.R. §§ 3.307, 3.384.  The Veteran was discharged from active duty on October 11, 1967.  The evidence shows that he was first treated for drug addiction and sociopathic personality on October 16, 1968, more than one year later.  See T.S. Hospital records May-June 1974.  A diagnosis of paranoid schizophrenia came in December 1968.  Id.  While insufficient for presumptive service connection, the Board finds the proximity between service and subsequent mental health treatment highly probative of an in-service onset to the disability.  See 38 C.F.R. § 3.307.  

The evidence shows on-going treatment and positive medical opinions linking schizoaffective and delusional disorders to service.  Private records show mental health treatment off and on through the 1970's, and VA records note consistent treatment at VA from 1985 to present time.  Similarly, the Veteran reported mental health problems since service.  In a June 2008 opinion, the Veteran's treating provider, Dr. VV found that the Veteran had a genetic predisposition but being drafted into the military as a teenager was very likely the psychological stressor that caused him to develop psychotic thought process.  Dr. TR opined that based on his history, the Veteran appeared to have had schizoaffective disorder while in service, more likely than not had his first psychotic break in the military, and suffered from chronic mental illness ever since.  The Veteran's treating psychologist concluded that his current difficulties were related to and made worse by his military service.  Finally, the VA examiner noted that it is probable that the Veteran was beginning to exhibit primordial signs of schizoaffective disorder prior to and during his short military career.  Based on the need for treatment a year after service and the general consensus of opinion that military service set-off the Veteran's schizoaffective disorder, the Board finds that schizoaffective and delusional disorders began in service.  Therefore, service connection is warranted for those disorders.  See 38 C.F.R. § 3.303.      


						(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a right leg disability is denied.

New and material evidence having been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.

Service connection for schizoaffective and delusional disorders is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


